Citation Nr: 0427670	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-01 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a compensable rating for left ear hearing 
loss.

5.  Entitlement to a compensable rating for residuals of a 
left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to January 1984.  These matters are before the 
Board of Veterans' Appeals (Board) from a December 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In May 2004, the 
veteran was afforded a videoconference hearing before the 
undersigned.  

The issues listed as #1, 2, 4 and 5 on the preceding page are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The 10 percent rating assigned for the veteran's tinnitus is 
the schedular maximum; factors warranting extraschedular 
evaluation are neither shown nor alleged.  


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.87, Code 6260 (including as amended 
June 13, 2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

The RO properly provided notice to the veteran regarding this 
"downstream" issue in a September 2002 statement of the 
case (SOC), and in a March 2003 supplemental SOC.  See 
VAOPGCPREC 8-2003.  The SSOC provided pertinent VCAA 
language.  

With respect to the "duty to assist," the Board finds that 
the evidence of record, which includes service medical 
records, private medical records, a VA examination report, 
and hearing transcript, is sufficient to address the matter 
at hand.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  The 
veteran has been notified of everything he needed to be 
notified about; he has had more than ample opportunity to 
respond; and VA has provided all assistance it is obligated 
to provide.  The March 2003 SSOC, at page 3, advised him to 
"provide any evidence in [his] possession that pertains" to 
his claim.  He has not identified any pertinent records 
outstanding.  He has received all essential notice, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

As will be discussed below, the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. § 4.87 (that 
addresses ratings of the ear) was amended, effective June 13, 
2003.  The most recent SSOC of record is dated in March 2003, 
and therefore, the veteran has not been advised of the 
compete regulatory changes.  However, the changes to Code 
6260 were not substantive as to the facts of this case, and 
where there is no legal basis for a higher scheduler rating, 
a remand to advise of criteria changes would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Factual Basis

On VA audiological evaluation in October 2001 the veteran 
reported acoustic trauma in service from exposure to gunfire 
and artillery, heavy machinery and power tools.  He reported 
tinnitus since 1982.  The examiner noted that tinnitus was 
present, that it was unilateral (left ear) and that it was 
constant.  The veteran described the tinnitus was being 
medium loud and as having a high pitch with a buzzing 
quality.  

A private medical case history report, dated in December 
2001, shows that the veteran complained of ringing and 
buzzing in his ears.  

At his May 2004 videoconference hearing the veteran testified 
that he had ringing in his ears.  He added that his tinnitus 
neither caused him to be hospitalized or markedly interfered 
with his employment.  See page 10 of hearing transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the current 10 percent (maximum) rating has 
been assigned for the entire evaluation period.  
Consequently, there is no basis for considering "staged 
ratings".

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 13, 2003.

Under the criteria in effect from June 10, 1999 to June 12, 
2003, Code 6260 provided that if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  38 
C.F.R. § 4.87, Code 6260 (in effect from June 10, 1999 to 
June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
The criteria further provides that only a single evaluation 
for recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it.  68 Fed. Reg. 25822- 25823 (May 14, 2003) 
(codified as amended at 38 C.F.R. § 4.87, Code 6260).

VA's General Counsel has held that Code 6260, as in effect 
previously and as amended, authorizes a single 10 percent 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under Code 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003 specifically indicates 
that it has retroactive effect.  VAOPGCPREC 2-2003.

Analysis

The veteran's tinnitus is rated at the 10 percent maximum 
provided by the Rating Schedule for such disability.  Factors 
warranting extraschedular consideration under 38 C.F.R. 
§ 3.321(a) are neither shown nor alleged.  Notably, the 
veteran has not been hospitalized for his tinnitus, and it is 
not alleged that his tinnitus has markedly interfered with 
his employment.  There is no basis in the law or regulations 
for granting this benefit sought, and the claim must be 
denied.  


ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Regarding the "duty to assist," it is noteworthy that at 
the May 2004 video-conference hearing the veteran submitted a 
VA Form 21-4142 indicating that he had been treated by Dr. 
Desai from October 2003 to the present for "hearing loss."  
He testified that Dr. Desai had informed him that he had 
right ear hearing loss.  He also alleged that the cited 
private medical records would show that his left ear hearing 
loss disability had worsened.  The records identified may 
contain information pertinent to the veteran's claims, and 
must be obtained.  In light of the allegations of increased 
disability, a contemporaneous examination to evaluate the 
veteran's hearing is also indicated.  

Concerning the claim for service connection for carpal tunnel 
syndrome, a November 1988 reserve examination report shows 
that symptoms of bilateral carpal tunnel syndrome without 
physical findings were noted.  The veteran testified in May 
2004 that he was still having similar symptoms.  A private 
physician had informed him that he could acquire carpal 
tunnel syndrome from being a mechanic in the military.  
Private medical records with opinions regarding the etiology 
of a disability for which service connection is claimed are 
pertinent evidence which must be obtained.  He also testified 
that he had previously filed a claim for worker's 
compensation benefits.  Those records may also contain 
pertinent information.  

As for his service-connected left wrist disability, the 
veteran testified in May 2004 that his symptoms included loss 
of strength.  It was also alleged that the disorder had 
worsened since he was last examined, and that a 10 percent 
rating would not satisfy him.  A contemporaneous examination 
to ascertain the current severity of the left wrist disorder 
is indicated.

As noted, the appeals for increased ratings are from the 
initial ratings assigned for the disabilities (left ear 
hearing loss and left wrist fracture residuals) with the 
award of service connection for such disabilities, and the 
entire history of the disability, and staged ratings must be 
considered.  Fenderson, supra.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete records 
of treatment afforded the veteran by Dr. 
Dasai, Nix Medical Center, 414 Navarro 
Street, Suite 816, San Antonia, Texas  
78205.  If such records are unavailable, 
it should be so certified.

2.  The RO should ask the veteran to 
provide additional information as to the 
treatment he received for his carpal 
tunnel syndrome (specifically by the 
physician who told him that the disorder 
may be related to his having been a 
mechanic in the military) and to furnish 
a signed authorization for release to the 
VA of all private medical records.  
Copies of the medical records from all 
named sources should be obtained for the 
record.  The veteran should be informed 
that these records may be necessary for 
an adequate adjudication of his claims.  
He should be advised of the provisions of 
38 C.F.R. § 3.158.

3.  The RO should obtain all records 
pertaining to the veteran's Workers' 
Compensation claim and any such award.  
The RO should clearly document all 
efforts undertaken to obtain these 
records and associate any additional 
records obtained with the claims file.  
He must assist in this matter as 
requested.

4.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine whether 
he has a right ear hearing loss 
disability by VA standards and, if so, 
the likely etiology of such disability.  
The claims folder must be provided to, 
and reviewed by, the examiner.  If a 
right ear hearing loss disability by VA 
standards is shown, the examiner should 
opine whether, as likely as not, such 
hearing loss is related to the veteran's 
noise exposure in service.  The examiner 
should also ascertain the severity of the 
veteran's left ear hearing loss.  The 
examiner should explain the rationale for 
any opinion given.

5.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected left wrist disability.  
The examiner should review the claims 
file.  The examination should include 
range of motion studies.  The examiner 
should report findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should also note whether the 
veteran has bilateral carpal tunnel 
syndrome, and if so, opine, based on 
review of the complete medical record, 
whether the carpal tunnel syndrome is, as 
likely as not, related to the veteran's 
active service.  The examiner should 
explain the rationale for all opinions 
given.

6.  The RO should then re-adjudicate the 
claims (including consideration of 
whether staged ratings may be 
appropriate).  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



